                  THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

KAW DRIVE, LLC,                     )
                                    )
               Plaintiff,           )
                                    )
v.                                  )                Case No.: 19-2238-JWL-KGG
                                    )
SECURA INSRUANCE,                   )
                                    )
               Defendants.          )
____________________________________)

                MEMORANDUM & ORDER GRANTING
           DEFENDANT’S MOTION FOR PROTECTIVE ORDER

      Now before the Court is Defendant’s motion seeking a protective order

covering the “evaluative materials” contained in its pre-litigation claims file “as the

evaluative materials would reveal the mental impressions of Defendant, an

insurance company, as well as confidential proprietary information on the handling

of claims.” (Doc. 14, at 1.) Having reviewed the submissions of the parties,

Plaintiff’s motion is GRANTED for the reasons set forth below.

                                 BACKGROUND

      The motion now before the Court arises from a case alleging breach of

contract and breach of the duty of good faith and fair dealing regarding an

insurance claim for damages to the roof of a warehouse. (Doc. 15, at 1.) Plaintiff

has indicated it will seek the production of Defendant’s full pre-litigation insurance


                                           1
file. (Id., at 3; 18, at 1.) Defendant “maintains that the evaluative materials”

contained in the file “are protected by the work product doctrine.” (Doc. 15, at 3

(citing Henry Enterp., Inc. v. Smith, 225 Kan. 615 (1979).)

              If Defendant is required to produce the full pre-litigation
              file, Defendant seeks a Protective Order protect the
              confidentiality of the evaluative materials. Defendant
              maintains it has good cause to believe that the discovery
              would involve the disclosure of confidential, propriety,
              and business information of Defendant, as it would reveal
              the mental impressions of Defendant’s agents revealing
              the proprietary methods used by Defendant to handle and
              adjust claims. The materials would also contain
              Defendant’s assessment and opinions of the alleged
              damages. Defendant maintains that an entry of a blanket
              protective order will serve the interests of a just, speedy
              determination of this dispute because the process will
              alleviate delay in the protection of documents and
              information. The issue of confidentiality will be resolved
              by the Court, if necessary, after the documents have been
              produced to the other parties.

(Doc. 15, at 4.)

                                     ANALYSIS


   I.      Legal Standard

        Rule 26 of the Federal Rules of Civil Procedure states that

              [p]arties may obtain discovery regarding any
              nonprivileged matter that is relevant to any party’s claim
              or defense and proportional to the needs of the case,
              considering the importance of the issues at state in the
              action, the amount in controversy, the parties’ relative
              access to relevant information, the parties' resources, the
              importance of the discovery in resolving the issues, and

                                           2
             whether the burden or expense of the proposed discovery
             outweighs its likely benefit. Information within this
             scope of discovery need not be admissible in evidence to
             be discoverable.
Fed.R.Civ.P. 26(b)(1). Rule 26 continues that “a party may not discover

documents and tangible things that are prepared in anticipation of litigation or for

trial by or for another party or its representative (including the other party's

attorney, consultant, surety, indemnitor, insurer, or agent).” Fed.R.Civ.P.

26(b)(3)(A). As such, the requested information must be both nonprivileged and

relevant to be discoverable.

      Federal Rule of Civil Procedure 26(c) governs protective orders. That Rule

provides, in relevant part:

             A party or any person from whom discovery is sought
             may move for a protective order in the court where the
             action is pending.... The motion must include a
             certification that the movant has in good faith conferred
             or attempted to confer with other affected parties in an
             effort to resolve the dispute without court action. The
             court may, for good cause, issue an order to protect a
             party or person from annoyance, embarrassment,
             oppression, or undue burden or expense, including one or
             more of the following:
             ***
                    (A) forbidding the disclosure or discovery;
                    (B) specifying terms, including time and place, for
                    the disclosure or discovery;
             ***



                                           3
                   (D) forbidding inquiry into certain matters, or
                   limiting the scope of disclosure or discovery to
                   certain matters;
            ***
                   (G) requiring that a trade secret or other
                   confidential research, development, or commercial
                   information not be revealed or be revealed only in
                   a specified way; …
Fed.R.Civ.P. 26(c)(1).

      The party seeking the protective order has the duty to establish “good

cause.” Id.; see also MNM Investments LLC v. HDM, Inc., No. 18-1269-EFM-

KGG, 2019 WL 4450636, *2 (D. Kan. Sept. 17, 2019) (as to a protective order

sought in response to a deposition notice) (citing Sloan v. Overton, No. 08–2571–

JAR–DJW, 2010 WL 3724873 (D. Kan. Sept. 17, 2010)). To establish “good

cause” within the meaning of Rule 26(c), the movant “must clearly define the

potential injury to be caused by requested discovery.” Purewave Networks, Inc. v.

Stutler Tech. Corp., No. 13-2181-EFM-KGG, 2013 WL 6179183, at *1 (D. Kan.

Nov. 25, 2013). Further, “the moving party must make ‘a particular and specific

demonstration of fact, as distinguished from stereotyped and conclusory

statements.’” hibu Inc. v. Peck, No. 16-1055-JTM-TJJ, 2017 WL 2831511, at *2

(D. Kan. June 30, 2017) (citation omitted).

      Plaintiff argues that “Defendant’s pre-litigation file relating to the

investigation and handling of Plaintiff’s Claim was made in its ordinary course of


                                           4
business and was not made in anticipation of litigation. Defendant fails to provide

support for any of the elements of the privilege, and also fails to adequately justify

its claim that the work-product doctrine applies.” (Doc. 18, at 2.) In its reply brief,

Defendant clarifies that it “does not seek a Protective Order to prevent the

production of evaluative materials compiled before suit was filed” but rather

“seeks a Protective Order to protect the confidentiality of the evaluative materials

if Defendant produces such materials.” (Doc. 20, at 1.) Defendant contends that

“[t]he information requested would reveal the mental impressions of Defendant’s

agents in the investigation and adjustment of the claim, as well as reveal the

proprietary methods used by Defendant to handle and adjust claims,” thus this

proprietary information is suitable for protection from dissemination outside of the

litigation.” (Id.)

       The Court agrees with Defendant that a Protective Order covering this

information is appropriate. The Court notes that, in the context of Defendant’s

clarified stance in its reply brief, the Court is not currently ruling on the validity of

any work product doctrine or attorney-client privilege objections that Defendant

may raise in regard to these documents. The Court is only holding that it is

appropriate “ to enter a Protective Order if the evaluative materials are ordered to

be produced.” (Id.) Defendant’s motion (Doc. 14) is, therefore, GRANTED.




                                            5
      IT IS THEREFORE ORDERED that Defendant’s Motion for Protective

Order (Doc. 14) is GRANTED as set forth more fully herein. The Court will enter

the actual Protective Order under separate docket entry.


      IT IS SO ORDERED.

      Dated this 27th day of November, 2019, at Wichita, Kansas.

                                S/ KENNETH G. GALE
                                HON. KENNETH G. GALE
                                U.S. MAGISTRATE JUDGE




                                         6
